ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2015-12-16_JUD_01_ME_03_EN.txt.                       754 	




                                 JOINT DECLARATION OF JUDGES TOMKA,
                                        GREENWOOD, SEBUTINDE
                                      AND JUDGE AD HOC DUGARD



                        Costs —– Article 64 of the Statute of the Court — Provisional measures —
                      Obligation of a State to comply with Order indicating provisional measures —
                      Obligations imposed by 2011 Order violated by Nicaragua — Conduct of Nicara‑
                      gua — Costs incurred by Costa Rica in seeking further Order in 2013 — Whether
                      Court should have exercised discretion to order Nicaragua to pay Costa Rica’s
                      costs of the 2013 request for provisional measures.



                         1. We regret that we are unable to agree with the decision of the major-
                      ity of the Court to reject Costa Rica’s request that it be awarded the costs
                      of having had to come to the Court in October 2013 for a second Order
                      on provisional measures of protection. We have therefore voted against
                      operative paragraph 5 (c) of the Judgment.

                         2. Article 64 of the Statute of the Court provides that “[u]nless other-
                      wise decided by the Court, each party shall bear its own costs”. This pro-
                      vision is supplemented by Article 97 of the Rules of Court, which provides
                      that “[i]f the Court, under Article 64 of the Statute, decides that all or
                      part of a party’s costs shall be paid by the other party, it may make an
                      order for the purpose of giving effect to that decision”.
                         We accept that, in the words of a leading work on the Court, Article 64
                      of the Statute “may be interpreted as implying the general rule that each
                      party bears its own costs, and that only in exceptional circumstances will
                      the Court decide otherwise” (see Shabtai Rosenne, The Law and Practice
                      of the International Court, 1920‑2005, Vol. III, 4th ed., 2006, p. 1281). In
                      no case so far has the Court considered that such exceptional circum-
                      stances existed. Nevertheless, it is clear that the Statute gives the Court
                      discretion in this matter and we consider it important that the Court exer-
                      cises that discretion, when it is called upon to do so, after careful consid-
                      eration of the particular circumstances of the case.


                        3. What, then, are the circumstances of the present case ? In its Order
                      on provisional measures of 8 March 2011, the first measure, indicated
                      unanimously by the Court, was that “[e]ach Party shall refrain from send-
                      ing to, or maintaining in the disputed territory, including the caño, any
                      personnel, whether civilian, police or security” (Order of 8 March 2011,
                      I.C.J. Reports 2011 (I), p. 27, para. 86 (1)). The “disputed territory” was

                      93




5 Ord 1088.indb 182                                                                                   19/10/16 12:01

                      755 	 certain activities and construction of a road (joint decl.)

                      defined in paragraph 55 of that Order as “the area of wetland of some
                      3 square kilometres between the right bank of the disputed caño, the right
                      bank of the San Juan River up to its mouth at the Caribbean Sea and the
                      Harbor Head Lagoon” (I.C.J. Reports 2011 (I), p. 19, para. 55). The first
                      provisional measure, therefore, could not have been clearer. Nicaragua
                      was prohibited from “sending to, or maintaining in the disputed terri-
                      tory” any personnel, military or civilian, let alone from carrying out any
                      works therein. The Court’s orders on provisional measures being binding
                      (LaGrand (Germany v. United States of America), Judgment, I.C.J. Reports
                      2001, p. 506, para. 109), Nicaragua had a legal obligation to comply with
                      this measure. The Court also enjoined both Parties to “refrain from any
                      action which might aggravate or extend the dispute before the Court or
                      make it more difficult to resolve” (Order of 8 March 2011, I.C.J. Reports
                      2011 (I), p. 27, para. 86 (3)).


                         4. On 13 September 2013, Costa Rica received evidence, in the form of
                      satellite images, that two new caños had been dug in the disputed terri-
                      tory, that a dredger was operating in one of them and that a Nicaraguan
                      military encampment had been established on the beach nearby. On
                      16 September, Costa Rica wrote to Nicaragua complaining of a violation
                      of the provisional measures. According to counsel for Nicaragua, this let-
                      ter prompted the President of Nicaragua to order an investigation into
                      the state of affairs in the disputed territory. Nevertheless, on 18 Septem-
                      ber, the Nicaraguan Foreign Ministry replied to Costa Rica, stating that
                      Nicaragua had authorized no works in the disputed territory (Costa Rica,
                      Request for the Indication of New Provisional Measures, 24 September
                      2013, Attachment PM‑5). As counsel for Nicaragua subsequently
                      remarked, “[i]n retrospect, it would have been better if the Foreign Min-
                      istry had waited until the investigation ordered by President Ortega was
                      completed, or at least until the following day” (CR 2013/25, p. 21). Costa
                      Rica reacted to the Foreign Ministry’s letter by filing, on 24 September
                      2013, a new request for provisional measures. In the meantime, however,
                      the investigation ordered by President Ortega had disclosed that two new
                      caños had indeed been dug on the orders of Mr. Eden Pastora, who was
                      described in a Nicaraguan document as the “Government Delegate for
                      [the] Dredging Works” (see letter from Nicaragua to the Court, 11 Octo-
                      ber 2013, Ref. HOL‑EMB‑197, Ann. 8). On 21 September 2013, Presi-
                      dent Ortega gave instructions that Mr. Pastora was to cease all operations
                      on the two new caños and to withdraw the dredger. These instructions
                      were complied with. Nicaragua did not, however, inform either Costa Rica
                      or the Court of this development, or take any steps to rectify the impres-
                      sion created by its letter of 18 September, until Thursday 10 October
                      2013. In the meantime, the Court had informed both Parties that it would
                      hold hearings on the new Costa Rican request for provisional measures
                      beginning on Monday 14 October 2013. So far as the military encamp-
                      ment was concerned, Nicaragua maintained that it was located on Nica-

                      94




5 Ord 1088.indb 184                                                                                 19/10/16 12:01

                      756 	 certain activities and construction of a road (joint decl.)

                      raguan territory outside the disputed territory, specifically, on a beach
                      just to the north of the disputed territory, and that Nicaragua was there-
                      fore under no obligation to withdraw (CR 2013/25, p. 29).

                         5. The Court has unanimously found (see Judgment, paras. 121‑129
                      and para. 229 (3)) that this conduct amounted to a violation of the provi-
                      sional measures ordered by the Court in March 2011. While Mr. Pastora
                      may have exceeded his instructions, he was a senior official of the Repub-
                      lic of Nicaragua and his actions purported to be an exercise of his official
                      authority. That they would have seemed as such to any observer was
                      accepted by Nicaragua, which stated that those who saw him may have
                      assumed he was authorized to be in the area ; in the words of Nicaragua’s
                      counsel, “Mr. Pastora is a well‑known figure in Nicaragua” and “[i]t
                      would have been quite strange that a young lieutenant in charge of the
                      nearby areas would question what Mr. Pastora was doing” (CR 2013/25,
                      p. 16). It is beyond question that Mr. Pastora’s actions were attributable
                      to Nicaragua and engaged its responsibility for a breach of the obliga-
                      tions under the March 2011 provisional measures Order. Nicaragua quite
                      rightly accepted that responsibility. Nevertheless, while Nicaragua’s
                      counsel described the breach as “unintentional” (CR 2015/7, p. 61), the
                      senior position held by Mr. Pastora means that the breach cannot be so
                      lightly put aside. There was nothing “unintentional” about the breach of
                      the Court’s Order ; it was a deliberate action undertaken on the instruc-
                      tions of the senior government official entrusted by Nicaragua with
                      responsibility for the dredging programme in the area immediately adja-
                      cent to the disputed territory.

                         6. As for the establishment of a military encampment, the Court found,
                      in its 2013 Order, that — contrary to what Nicaragua said — that
                      encampment was not on the sandbank but on land that formed part of
                      the disputed territory (Order of 22 November 2013, I.C.J. Reports 2013,
                      p. 365, para. 46). Nicaragua has never suggested that the presence of this
                      encampment was unauthorized.
                         7. The Court is thus faced with two serious violations of the obliga-
                      tions imposed upon Nicaragua by the 2011 Order on provisional mea-
                      sures. The Court has made plain that Nicaragua must compensate Costa
                      Rica for any damage caused by its violation of those obligations.
                      Costa Rica will therefore be able to recover, for example, the costs of any
                      remediation work which was necessary in order to deal with the two addi-
                      tional caños. The Court has, however, denied Costa Rica the chance of
                      recovering from Nicaragua what may well be the largest expense it was
                      obliged to incur, namely the costs of nearly a week of hearings before the
                      Court. Those costs were a direct consequence of Nicaragua’s breach of
                      the obligations imposed by the 2011 Order. Moreover, even after it had
                      ordered Mr. Pastora’s withdrawal, Nicaragua could have taken steps
                      which would have made the hearings in October 2013 unnecessary but it
                      did not do so. Instead of notifying the Court and Costa Rica of its order

                      95




5 Ord 1088.indb 186                                                                                  19/10/16 12:01

                      757 	 certain activities and construction of a road (joint decl.)

                      to Mr. Pastora on 21 September 2013, it said nothing until the eve of the
                      hearings, leaving Costa Rica — and the Court — under the impression
                      that it denied that there had been any activity in the disputed territory.
                      When it did inform the Court and Costa Rica of its actions, Costa Rica
                      suggested that the Parties agree [to] an Order which the Court would
                      issue and thus save the cost of the hearing itself. Nicaragua refused. It is
                      illogical for the Court to adopt a posture in which a party which has been
                      the victim of a breach of provisional measures indicated by the Court is
                      treated less favourably if it incurs expense in coming back to the Court to
                      seek redress than if it takes unilateral action to remedy the damage caused
                      by that breach.

                         8. We consider that these are exceptional circumstances which warrant
                      an exercise by the Court of the power given to it by Article 64 of the Stat-
                      ute. It is true that the Court has never previously exercised that power but
                      it has seldom been asked to do so and none of the cases in which costs
                      have been requested by a party has been remotely comparable to the pres-
                      ent one. The power to indicate provisional measures is of the utmost
                      importance for the maintenance of the integrity of proceedings before the
                      Court. The measures thus indicated are legally binding and their breach is
                      an autonomous violation of legal obligations, entirely distinct from the
                      merits of the case. The Court, and those States appearing before it, are
                      entitled to assume that a State litigating in good faith will be scrupulous
                      in complying with those measures. If its failure to do so necessitates a
                      further hearing, it is only right that that State should bear the costs
                      incurred.
                         9. It is therefore a matter for regret that the Court has dismissed Costa
                      Rica’s request for the costs incurred in obtaining the Order of 22 Novem-
                      ber 2013 and that it has done so without any discussion of the circum-
                      stances considered in this declaration. This was surely a case in which
                      something more was called for than a Delphic pronouncement that “tak-
                      ing into account the overall circumstances of the case, an award of costs
                      to Costa Rica . . . would not be appropriate” (Judgment, para. 144).



                                                                 (Signed) Peter Tomka.
                                                           (Signed) Christopher Greenwood.
                                                                (Signed) Julia Sebutinde.
                                                                (Signed) John Dugard.




                      96




5 Ord 1088.indb 188                                                                                  19/10/16 12:01

